*335DISSENTING OPINION.
By Ms Honor, John St. Paul:
I dissent, because the clause of the policy above quoted has reference exclusively to an act done by the assured in the course of his occupation, the only warranty required of Mm being as to that. The policy puts no limitation on the amusements and diversions in which the assured may engage, and the clause above quoted has no reference thereto, or to acts done by Mm in his idle and thoughtless moments.
These are the very occurrences against which the policy insures him; he requires no insurance whilst pursuring his daily vocation.
June 27th, 1912.
July 24th, 1912, Notice of intention to apply to Supreme Court for writ, etc.